Case: 1:19-cv-05416 Document #: 31-1 Filed: 06/17/20 Page 1 of 2 PageID #:196




                         (;+,%,7$
  Case: 1:19-cv-05416 Document #: 31-1 Filed: 06/17/20 Page 2 of 2 PageID #:197


From:            Pendleton, Elizabeth
To:              kobikon@gmail.com; kobi@linkopiamu.com
Cc:              Streit, Elizabeth M.; Pan, Stacie
Subject:         CFTC v. Yukom et al (ND Ill., Case No. 1:19-cv-05416)
Date:            Monday, June 8, 2020 9:37:31 AM
Attachments:     image001.png
                 image002.png
                 image003.png
                 image004.png
                 image005.png
                 DE 1 - Complaint.pdf
                 Alias Summons COHEN 5.28.20_stamped_528202011506.pdf
                 Alias Summons YUKOM 5.28.20_stamped_5282020114931.pdf


Mr. Cohen,
Attached are duplicate copies of the Complaint and Summons that have been mailed to your last
known address, as well as Yukom’s business known address, today.
Please contact me (or, if applicable, have your attorney contact me) if you wish to discuss this
matter.




                                    Elizabeth N. Pendleton
                                    Chief Trial Attorney, Division of Enforcement
                                    Commodity Futures Trading Commission
                                    312-596-0629
                                    ependleton@cftc.gov




WARNING: This message is intended only for the use of the addressee and may contain information
that is privileged, proprietary in nature, or otherwise protected by law from disclosure. If you are
not the addressee, you are notified that reading, copying, or distributing this message is prohibited.
If you have received this message in error, please telephone or reply to me immediately and delete
all copies of the message from your computer systems.
